Order entered March 3, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-01066-CR

                                KRISTIE LYN HERMES, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 416th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 416-81667-2013

                                             ORDER
        Before the Court is the State’s second motion for extension of time to file its brief. The

motion is GRANTED. We ORDER the State’s brief received on February 19, 2015, filed as of

the date of this order.


                                                       /s/   CRAIG STODDART
                                                             PRESIDING JUSTICE